Citation Nr: 0503275	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for arthritis of the 
arms and legs.

4.  Entitlement to service connection for hypertension.

5.  Basic eligibility for entitlement to nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sister and friend


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 6, 1968 to 
January 13, 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a determination of January 2002 and a rating decision of 
April 2002 from the Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.



FINDINGS OF FACT

1.  The appellant did not serve in the active military, naval 
or air service for at least 90 days during a period of war 
and was not discharged from service due to disability.

2.  Gout was not shown during active service and there is no 
competent medical evidence showing a current diagnosis of 
gout or relating the veteran's claimed gout to service or any 
incident of service origin.

3.  Diabetes was not shown during active service and there is 
no competent medical evidence relating the veteran's claimed 
diabetes to service or any incident of service origin.

4.  Hypertension was not shown during active service and 
there is no competent medical evidence relating the veteran's 
claimed hypertension to service or any incident of service 
origin.

5.  Arthritis of the arms and legs was not shown during 
active service and there is no competent medical evidence 
relating the veteran's claimed arthritis of arms and legs to 
service or any incident of service origin.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

2.  Hypertension was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

3.  Diabetes was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

4.  Arthritis of the arms and legs was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

5.  The appellant does not meet the threshold service 
eligibility requirements for the receipt of nonservice-
connected pension benefits. 38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated May 2002 
prior to the issuance of the July 2002 rating decision, the 
RO advised the appellant of the VCAA and of the evidence it 
had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in a July 2002 rating decision, August 2002 statement of the 
case (SOC), December 2002 SOC, May 2003 supplemental 
statement of the case and May 2004 SSOC of the applicable law 
and reasons for the denial of his claim.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes VA medical 
records and VA examination reports.  No current medical 
examination or opinion is required in this case.  Although 
the Board notes that the veteran testified that he had 
received VA treatment for his various claimed diseases at the 
Washington VA medical center shortly after service, the 
veteran is noted to have served less than 90 days during his 
wartime service and is therefore not eligible to receive 
service connection for presumptive diseases that may have 
manifested within one year of his discharge.  See 38 C.F.R. 
§ 3.307.  Because of this, even though some of his claimed 
disorders fall under the purview of presumptive diseases,  
such records would not be relevant, in view of the lack of 
evidence of any of his claimed disorders in service.   There 
is also no outstanding duty to obtain a medical opinion in 
support of the appellant's claim for VA to discharge.  The 
Board does note that the veteran's representative requested 
60 days to submit additional medical evidence at the DRO 
hearing in May 2003 but did not submit additional evidence 
within 60 days after the hearing.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran claims that he is entitled to service connection 
for the following disorders, gout, diabetes, hypertension and 
arthritis of the arms and legs.  His service medical records 
are negative for treatment of any of these claimed disorders.  
His service medical records primarily show dental treatment 
and finding of pes planus in November 1968.  A June 1968 
report of medical history was negative for any complaints 
that might be related to gout, diabetes, hypertension and 
arthritis of the arms and legs.  His separation examination 
of January 1969 reflects normal findings on clinical 
examination of his entire body and his January 1969 report of 
medical history was negative for any complaints that might be 
related to gout, diabetes, hypertension and arthritis of the 
arms and legs.  He was noted to be discharged based on 
unsuitability.  

Service personnel records reflect that the veteran was 
transferred to the Recruit Evaluation Unit in January 1969, 
with a history of having been initially referred for 
psychiatric evaluation because of headaches.  He had been 
placed on a non-swim status at a time when he was complaining 
of a long history of incapacitating headaches.  Psychiatric 
evaluation revealed him to be intellectually and culturally 
impoverished, and unable to perform the simplest reading, 
writing and mathematical tasks.  It was opined that even if 
he passed his swim test, he would be unable to bring his 
intellectual skills up to a suitable level for Naval service.  
His headaches had been shown at the Naval Training Center, as 
they were in high school were said to be a response to 
frustration and failure at his training endeavors.  The 
January 1969 report concluded that the veteran has no mental 
or physical disability that would warrant his discharge by 
reason of physical disability.  It was recommended that he be 
discharged as unsuitable for further training.  His total 
service was less than 90 days.  

VA records from 2001 show treatment for complaints of pain, 
swelling and tenderness in his feet and pain in his hands in 
September and October 2001, as well as complaints of frequent 
urination.  In November 2001 he was treated for complaints of 
fungal infection in the feet.  In November 2001 he was 
initially assessed with, early onset diabetes mellitus (DM) 
obesity, hyperlipoproteinuria (HLP) and arthritis of the 
hands and feet by history.  He was subsequently diagnosed 
with mildly elevated systolic hypertension, HLP, no lipid 
panel and pain in the hands although the X-ray revealed no 
DJD of the hands.  The veteran also had complaints of leg 
swelling, although the doctor did not find any evidence of 
such swelling in the lower extremities.  The doctor indicated 
that uric acid levels would be checked.  On follow up, in 
December 2001 the examiner reviewed the labs with the 
veteran, but did not discuss any abnormalities.  The lab 
reports from December 2001 did not show abnormal uric acid 
levels.

VA treatment records from 2002 primarily concern  treatment 
for cervical spine problems, although treatment for 
hypertension and diabetic issues were noted in April 2002.  
He is noted to have consulted orthotics for diabetic 
shoes/podiatry consult for nail care.  

The veteran testified at a RO hearing before a decision 
review officer in May 2003.  He testified that he was 
diagnosed with hypertension a few years after service.  He 
testified that he received treatment at the Washington DC VA 
medical center shortly after service for various medical 
problems including headaches and dizziness.  The veteran's 
sister testified that the veteran was diagnosed with diabetes 
in 2001.  The veteran testified that he believed that he was 
discharged from service due to disabilities, although he 
indicated that the primary reason for discharge was his 
problems reading and writing.  His representative indicated 
that they would attempt to obtain supporting medical 
evidence, to include medical opinions within 60 days of the 
hearing.  

VA treatment records obtained from June 2004 to July 2004 
reflect that the veteran underwent oral and maxillofacial 
surgery for tooth problems.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and arthritis, 
hypertension or diabetes manifests to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Board notes that the veteran has served 
less than 90 days of active service, from November 6, 1968 to 
January 13, 1969.  Therefore, although three of the veteran's 
claimed disabilities, hypertension, diabetes and arthritis, 
would qualify as presumptive diseases if manifested within 
one year of discharge, this presumption is not applicable due 
to the lack of qualifying service, which is a minimum of 90 
days.  Thus the presumptions under 38 C.F.R. § 3.307, 3.309 
are not for application.

There is no evidence of any diabetes, hypertension, gout or 
arthritis of the arms and legs having manifested in service.  
There is no evidence whatsoever of any current gout disorder, 
and there is no evidence of arthritis in the hands and 
arthritis of the feet is by history.  Regarding the other 
claimed disorders, although there is evidence of a current 
disability of diabetes, hypertension and arthritis of the 
feet, there is no medical evidence linking these problems to 
service.  Although there is one service medical record 
showing a diagnosis of pes planus, the veteran's current foot 
complaints appear primarily to be related to his diabetes 
problems and there is no medical evidence linking his current 
foot complaints to service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
hypertension, diabetes and arthritis of the hands and feet 
began in service, or was otherwise related to service.  There 
is also no evidence of the veteran ever having been diagnosed 
with gout in service or thereafter.  There is also no 
evidence of a current diagnosis of arthritis of the hands.  
Thus, the veteran's service connection claims for gout, 
diabetes, hypertension and arthritis of the arms and legs are 
denied.  

III.  Nonservice Connected Pension

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well-grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here. Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service. 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b). A veteran meets the necessary service 
requirements if he served in active military, naval or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

The Vietnam era is a period of war. 38 U.S.C.A. § 101(11). 
Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the Board notes that the veteran has served 
less than 90 days of active service, from November 6, 1968 to 
January 13, 1969.  The January 1969 report of the Recruit 
Evaluation Unit determined that he lacked the intellectual 
capacity to complete training and concluded that the veteran 
had no mental or physical disability that would warrant his 
discharge by reason of physical disability.  It was 
recommended that he be discharged as unsuitable for further 
training.  The Board recognizes that the appellant is a 
veteran, and that his period of active service was during a 
period of war, which is the Vietnam Era.  38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(f).  However, he failed to complete 
90 days of active service.  The Board finds that the 
appellant's service therefore does not meet the threshold 
requirements for eligibility for VA pension benefits.

In sum, the appellant's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  
He did not serve in active military, naval or air service for 
90 days or more during a period of war.  The record also does 
not reflect that he was discharged or released from service 
for a service-connected disability, nor does the record 
indicate that he should have received such a discharge.  As 
noted above, the veteran was discharged due to unsuitability 
after it was determined that he lacked the intellectual 
capacity to complete his training.   

He is not shown to have served on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.  Finally, he did not serve on active duty 
during more than one period of war for an aggregate of 90 
days or more. Id.

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, he 
does not meet the basic eligibility requirements for 
nonservice-connected pension and the claim must be denied 
based on a lack of entitlement under the law.


ORDER

Service connection for diabetes is denied.

Service connection for gout is denied.  

Service connection for  arthritis of the arms and legs is 
denied.

Service connection for hypertension is denied.

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


